Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Claims 1 and 22 have been amended. Claims 12, 13, 27, and 28 have been canceled.

Response to Arguments
Applicant’s arguments with respect to claims 1-11, 14-26, 29-32 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1 -4, 6, 9, 15, 16, 22 -25, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Widdoson et al (Pub 20160207443) in view of Nahman (Pub 20180011313) in view of Kim et al (Pub 20170297502) in view of Hoggarth et al (Pub 20180041753).

Regarding claims 1 and 12, Widdowson discloses system for imaging comprising: 
a light source for integrating with an automotive vehicle and for emitting a light beam, (element 70 fig 2); 
a projector aligned to receive said light beam and project an animated image onto one or more pre-determined target surfaces, (element 72 fig 2);
a processor programmed to control said light source and said projector to produce said animated image, (element 40 fig 2); 
and one or more transmission links for communicating at least one signal between said processor, said light source, and said projector, the at least one signal containing information for causing the animated image to be projected, (element 74 fig 2 and Para. [0134]). 


In a similar field of endeavor, Nahman discloses in-vehicle projection display system with dynamic display area comprising projecting surfaces such as roof or center console, (Para. [0041]) and wherein the animated image is selected from a plurality of images based on one of a plurality of predetermined conditions of the automotive vehicle, (Para. [0027]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Widdowson by incorporating the teachings of Nahman for the common purpose of relaying different information to individuals inside of the vehicle. 

The combination does not disclose an image source. 

In a similar field of endeavor, Kim discloses projector system wherein a processor processes image data received from a source external to the light source, (Para. [0041]) server). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Widdowson by incorporating the teachings of Kim for the common purpose of relaying vehicle information to individuals inside of the vehicle. 

	The combination thus far does not disclose a projector having a releasably engageable lens mount for mounting an optical lens having a focal distance. 
	In a similar field of endeavor, Hoggarth discloses holographic display system comprising disclose a projector having a releasably engageable lens mount for mounting an optical lens 

Regarding claim 2, Widdowson discloses laser light sources, (Para. [015]).

Regarding claim 3, Widdowson discloses wherein said laser comprises red/green/blue (RGB) laser diodes, (Para. [0015).

Regarding claim 4, Widdowson discloses wherein said projector is a microelectromechanical projector comprising a 2-dimensional laser scanning device, (Para [0020][0064]).

Regarding claims 6 and 25, Widdowson disclose wherein said animated image is generated by light projected in a raster pattern, (Par. [0020]).

Regarding claims 13 and 27, Widdowson discloses wherein said one or more pre-determined target surfaces is/are one of an inner surface of the automotive vehicle, an outer surface of the automotive vehicle, and a surface external of the automotive vehicle, (fig 4).  



Regarding claim 16, Widdowson discloses wherein said LCD pixel array is one of a transmissive LCD pixel array or a reflective LCD pixel array, (Para. [0019]).


Claims 5, 8, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Widdoson et al in view of Nahman in view of Kim in view of Hoggarth in view of Satoh et al (Pub 20120127184).

Regarding claim 5, Widdowson discloses a scanning device, see claim 4. However, flexures are not disclosed. 
In a similar field of endeavor, Satoh discloses image projection apparatus comprising wherein said 2-dimensional laser scanning device comprises a scanning mirror connected to flexures associated with two different axes and a mechanism for rotating said scanning mirror around said two different axes, (Para. [0105]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Widdowson by incorporating the teachings of Satoh for the common purpose of allowing a mirror to rotate to project an image. 


In a similar field of endeavor, Satoh discloses wherein said projector comprises a digital micro-mirror device, (Para. [0010]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Widdowson by incorporating the teachings of Satoh for the common purpose of projecting an image using a laser light source using a micro-mirror device.  

Regarding claim 20, Widdowson discloses a projection system. However, a memory control engine is not explicitly disclosed. 
In a similar field of endeavor, Satoh disclose wherein said processor comprises a memory control engine that generates sequential memory addresses in step with memory control signals and projector control signals, (fig 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Widdowson by incorporating the teachings of Satoh for the common purpose of projecting an image using a laser light source using a micro-mirror device.  

Regarding claim 21, Widdowson discloses a projection system. However, CPLD, FPGA and ASIC are not disclosed. 
In a similar field of endeavor, Satoh discloses wherein said memory control engine is a programmable logic device selected from the group consisting of CPLD, FPGA and ASIC, (Paras. .  

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Widdoson et al in view of Nahman in view of Kim in view of Hoggarth in view of Willemsen (Pub 20060209374).

Regarding claim 7, Widdowson discloses image projection using a scanning device, see claim 4. However, 1-dimensional scanner is not disclosed. 
In a similar field of endeavor, Willemsen discloses projection device wherein said projector comprises a scanned 1- dimensional array, (Para. [0035]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Widdowson by incorporating the teachings of Willemsen for the common purpose of deploying a compact projector.
	
	Regarding claim 11, Widdowson discloses projecting images, see claim 1. However, stored images are not disclosed. 
In a similar field of endeavor, Willemsen discloses wherein said processor comprises a memory device for storing image data, (Para. [002]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Widdowson by . 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Widdoson et al in view of Nahman in view of Kim in view of Hoggarth in view of Yagi (Pub 20180098039).

Regarding claim 9, Widdowson discloses microelectromechanical projection, see claim 4. However, ASIC is not disclosed. 
In a similar field of endeavor, Yagi discloses projection apparatus and control method thereof wherein said processor comprises a microelectromechanical ASIC programed to control said projector, (Para. [0050]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Widdowson by incorporating the teachings of Yagi for the common purpose of controlling a  projection state at start of activation based on a projection state at the time of shutdown.   

Regarding claim 10, Widdowson discloses microelectromechanical projection, see claim 4. However, ASIC is not disclosed.
	In a similar field of endeavor, Yagi discloses wherein said processor further comprises a video ASIC programed to control said light source and to give commands to said microelectromechanical ASIC, (Para. [0032]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Widdowson by .   


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Widdoson et al in view of Nahman in view of Kim in view of Hoggarth in view of Moizio et al (Pub 20080084511).

Regarding claim 17, Widdowson discloses a projection system however, a housing is not disclosed. 
In a similar field of endeavor, Moizio discloses system and method for displaying an image comprising a projection system comprising a housing within which said projector and said processor and optionally said light source are disposed, said housing defining an interior volume less than 85 cubic centimeters, and more preferably less than 60 cubic centimeters, (Para. [0018]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Widdowson by incorporating the teachings of Moizio for the common purpose of integrating and coupling a projection system with other devices and/or entities. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Widdoson et al in view of Nahman in view of Kim in view of Hoggarth in view of Moizio and in view of Nichol et al (Pub 20140056028).


In a similar field of endeavor, Nichol discloses light emitting device with adjustable light output profile wherein said housing comprises a plastic material with a thermal conductivity greater than 0.5 W/(m-K), and more preferably between 5 and 15 W/(m-K), (Para. [0100] and example devices in [0189] examiner notes that other material including plastic may be used noting the different conductivity listed in Para. [0100]]). Therefore, it would have been obvious to modify Widdowson in view of Kim and/or Moizio by incorporating the teachings of Nichol for the common purpose of integrating a lighting system with a  projection system and/or a vehicle while accounting for generated heat during illumination. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Widdoson et al in view of Nahman in view of Kim in view of Hoggarth in view of Moizio and further in view of Kim et al (Pub 20180249586).

Regarding claim 19, Widdowson in view of Moizio discloses a projection system and a housing, see claim 17. However, overmolding is not disclosed. 
	In a similar field of endeavor, Kim (“586”) discloses method for manufacturing exterior housing an electronic device comprising same wherein said housing is sealed by low pressure overmolding, (Para. [0137]). Therefore, it would have been obvious to modify Widdowson in view of kim and/or Moizio by incorporating the teachings of Kim for the common purpose of integrating a projection system with a vehicle.

11.	Claims 22, 24, 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Widdoson et al in view of Nahman in view of Kim in view of Hoggarth. 

Regarding claim 22, Widdowson discloses:
mounting a microelectromechanical projector on an automotive vehicle, (Para. [0020] Mems scanner);
generating a light beam by a light source, (Para. [0126] element 82 fig 2 Para. 0126]); 
directing said light beam onto the microelectromechanical projector, element 72 fig 2 and Para. [0126]); 
manipulating said light beam by dynamically controlling said microelectromechanical projector to generate animated images that are projected onto one or more pre-determined target surfaces, (Para. [0172] second data).  
However, projecting onto one or more predetermined target inner or outer viewable surfaces of the automotive vehicle and wherein the animated image is selected from a plurality of images based on one of a plurality of predetermined conditions of the automotive vehicle is not explicitly disclosed. 
In a similar field of endeavor, Nahman discloses in-vehicle projection display system with dynamic display area comprising projecting surfaces such as roof or center console, (Para. [0041]) and wherein the animated image is selected from a plurality of images based on one of a plurality of predetermined conditions of the automotive vehicle, (Para. [0027]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

The combination does not disclose a source. 

In a similar field of endeavor, Kim discloses projector system for a bumper of a vehicle wherein a projector projects animated images and the projection surface is an outer surface, (Para. [0013] and [0023]) wherein a processor processes image data received from a source external to the light source and the projector, (Para. [0041]) server). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Widdowson by incorporating the teachings of Kim for the common purpose of relaying information to individuals outside of driven vehicles as well as inside of the vehicle. 

	The combination thus far does not disclose a projector having a releasably engageable lens mount for mounting an optical lens having a focal distance. 
	In a similar field of endeavor, Hoggarth discloses holographic display system comprising disclose a projector having a releasably engageable lens mount for mounting an optical lens having a focal distance, (Para. [0072]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Widdowson by incorporating the teachings of Hoggarth for the common purpose of adjusting projected images based on projection locations. 



Regarding claim 24, Widdowson discloses wherein said generated light beam is generated from an RGB light source, and wherein said method further comprises controlling said light source to control the color of the light beam, (Para. [0143]).

Regarding claim 30, Widdowson discloses wherein said one or more pre-determined target surfaces is/are an external surface of said automotive vehicle, and wherein said method further comprises using said animated image to illuminate said external surface, (Para. [0062]). However, illuminating an external surface of a vehicle is not explicitly disclosed. 
In a similar field of endeavor, Kim discloses illuminating external surfaces, (Para. [0025]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Widdowson by incorporating the teachings of Kim for the common purpose of relaying information to individuals outside of driven vehicles as well as inside of the vehicle.

Regarding claim 31, Widdowson discloses projecting images, see claim 22. However, projection based on current state of a vehicle is not disclosed. 


Regarding claim 32, Widdowson discloses projecting images, see claim 22. However, projection based on current or changed states is not disclosed. 
In a similar field of endeavor Kim discloses wherein said current state or said change in the current state is one or an unlocked door of the automotive vehicle and a change from a locked to an unlocked state, (Para. [0038]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Widdowson by incorporating the teachings of Kim for the common purpose of alerting a user when a state changes using images.


Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Widdowson et al in view of Nahman in view of Kim in view of Hoggarth in view of Szczerba et al (Pub 20100253594).


In a similar field of endeavor, Szczerba wherein said microelectromechanical projector comprises an LCoS LCD pixel array, and wherein said method further comprises dynamically controlling one or more electrical fields applied to said LCoS LCD pixel array to generate the animated images, (Para. [0063-0064]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Widdowson and/or Kim by incorporating the teachings of Szczerba for the common purpose of projecting an image on a display screen for the enjoyment of occupants accompanying a driver as disclosed in Kim. 

Claim 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Widdowson in view of Nahman in view of Kim in view of Hoggarth in view of Oba (Pub 20190126824).

Regarding claim 28, Widdowson discloses exterior image projection, (fig 4). However, illuminating said interior surface of a vehicle is not disclosed. 
In a similar field of endeavor, Oba discloses image display device, image display method and moving object wherein said one or more pre-determined target surfaces is/are an interior surface of said automotive vehicle, and wherein said method further comprises using said animated image to illuminate said interior surface, (Para. [0077]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify 

Regarding claim 29, Widdowson discloses exterior image projection, (fig 4). However, an onboard camera is not disclosed.
In a similar field of endeavor, Oba discloses wherein said animated images are video images captured by an onboard camera, (Para. [0084]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Widdowson by incorporating the teachings of Oba for the common purpose of displaying objects of a surroundings to a user. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUMAM M. SATTI
Examiner




/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422